DETAILED ACTION
Response to Amendment
Claims 1-8 are pending. Claims 1 and 5 are amended.
Response to Arguments
Applicant's arguments filed 15 December, 2021 have been fully considered but they are not persuasive. 
Applicant argues on page 4: “It is clear that the verification technique according to Spagnolo relates to the identification of patterns that require the insertion of metallic fibres into the paper pulp. It is thus a problem to understand how identification can be provided without the introduction of metallic fibres into the paper-pulp, or how identification can be provided with any kind of paper artifact regardless of how this artifact was produced”. As paper currency commonly has metallic fibers, examiner believes this is why these are focused on in particular. Further however, the claim wording does not anywhere exclude paper that has metallic fibers. 
Applicant argues on page 5: “Clearly, the present invention relates to the generation of an authentication mark, and that this authentication mark is based on the topographic pattern image of the paper artifact. Whereas Spagnolo identifies patterns manually introduced into the paper pulp”. Examiner notes the patterns that are manually introduced are just inherent to the natural patterning of paper. 
Applicant argues: “Facing the problem of having to introduce metallic fibres to the paper pulp to generate an authentication mark, it cannot be considered obvious to use the topographic paper pattern image of the paper artifact to enable generation of an authentication mark on any paper artifact, regardless of whether this has been made with specifically prepared paper pulp”. Examiner again notes the type of paper, i.e. a paper that contains no metallic fibers, is not claimed. Although the claims are interpreted in light of the specification, limitations In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Argument with respect to claim 3, “As illustrated above, the present invention does not require insertion of any extraneous fibres for identification” is in a similar path of argument. Again examiner maintains that while the current invention does not require metallic fibers, it also does not indicate it cannot possibly use artificially introduced metallic fibers. 
It is noted the Spanolo reference even specifies, “In the method used to produce banknote paper, metallic security fibres are inserted randomly into the paper pulp itself, and thus each fiber distribution is unique” (p1) and “The distribution of these metallic fibers is random and not reproducible (like the details of fingerprints)” (p2), indicating the metallic fiber pattern is unique to each note and an inherent feature.
Applicant argues, “The Office Action states that Spagnolo and Lawandy are in the same art of authentication, which is true. They both depend on man made introduced matter, such as metallic fibers (Spagnolo) or different taggants (Lawandy), into the paper to enable authentication. It is thus new, and not obvious, to understand that authentication is possible without these added matter, as proposed by the invention”. Again, the claim language and sequence of operations never excludes adding any particular fiber. 
Finally, applicant argues: “Similarly to claim 1, claim 5 has been amended to explicitly recite, "capturing a topographic pattern image of a microstructure of the paper artifact of a surface of a region of interest of the paper artifact" in order to more clearly differentiate that the topographic image captured is one of a microstructure that is inherent to the paper artifact and not externally added”. Again, examiner recites “The distribution of these metallic fibers is random and not reproducible (like the details of fingerprints)” (p2), indicating again that these fibers, which happen to be metallic, are an inherent part of the resulting printed currency. 
If there is a special method of production or detection in the current application that specifically excludes the possibility of incorporating or detecting metallic or reflective material, this must be put in the claims themselves. 
With respect to the new limitation, the paper fibers are still interpreted as the microstructure of the paper artifact. If the applicant intends something smaller than a fiber, that must be specified, however examiner does not believe there is support for detection below the scale of a paper fiber.
All other arguments are by similarity or dependency and are addressed by the above.

Claim Rejections - 35 USC § 103
  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spagnolo et al. (IDS: “Currency verification by a 2D infrared barcode”).

Regarding claim 1, Spagnolo et al. disclose a method of generating an authentication mark on a paper artifact, the method comprising: scanning a region of interest of the paper artifact to capture the topographic pattern image of the region of interest (acquisition of an image of a banknote illuminated by an ultraviolet source, p2, UV image acquisition to image fibers, Fig. 4); extracting a plurality of specific features from the captured topographic pattern image of a 

Spagnolo et al. do not use the phrase “topographic pattern image”. It would have been obvious at the time of filing to one of ordinary skill in the art that as there is UV image acquisition to image fibers, Fig. 4, and fibers have inherent dimensionality and topography, this would result in a topographic pattern image. Spagnolo et al. do not use the phrase “bit map”. It would have been obvious at the time of filing to one of ordinary skill in the art that as there is a grid representation of the fiber locations that is composed of bits, this can be interpreted as a form of a bit map.

Regarding claim 2, Spagnolo et al. disclose the method of claim 1. Spagnolo et al. further indicate printing the generated bit map directly on top of at least one of the region of interest or in any other location (extract from the banknotes a univocal binary control sequence (template) and insert an encrypted version of it in a barcode printed on the same banknote, abstract, encoded information is now directly printed on the banknote itself and is intrinsically 

Regarding claim 3, Spagnolo et al. disclose the method of claim 1. Spagnolo et al. further indicate printing a barcode on the region of interest (extract from the banknotes a univocal binary control sequence (template) and insert an encrypted version of it in a barcode printed on the same banknote, abstract, encoded information is now directly printed on the banknote itself and is intrinsically connected with the physical and security characteristics of the related note (i.e. position of fluorescent security fibers), p2).
 
Regarding claim 5, Spagnolo et al. disclose a method of authenticating a paper artifact, the method comprising: capturing a topographic pattern image of a microstructure of the paper artifact of a surface of a region of interest of the paper artifact (acquisition of an image of a banknote illuminated by an ultraviolet source, p2, UV image acquisition to image fibers, Fig. 4) [fibers are interpreted as microstructure as fibers are on the micro size scale]; extracting a plurality of specific features from the captured topographic pattern image (visualize the position of metallic security fibers inside the banknote area, p2, fibers highlighted after the segmentation process, Fig. 1); identifying the location of the specific features from the captured topographic pattern image (The distribution of these metallic fibers is random and not reproducible (like the details of fingerprints). Each banknote can be told apart from the others using this random distribution, p2, fiber positions, Fig. 1, Extraction of fiber positions to compare to template, Fig. 4); generating a bit map of the identified location of the specific features (the acquired banknote image is divided into a control grid with dimensions 16 × 32, obtaining a template of 512 bits, p3, single cell of control grid value “1” if fiber is present, group 8-bit control grid binary value, Fig. 2); capturing a reference image of a reference bit map 
 
Spagnolo et al. do not use the phrase “topographic pattern image”. It would have been obvious at the time of filing to one of ordinary skill in the art that as there is UV image acquisition to image fibers, Fig. 4, and fibers have inherent dimensionality and topography, this would result in a topographic pattern image. Spagnolo et al. do not use the phrase “bit map”. It would have been obvious at the time of filing to one of ordinary skill in the art that as there is a grid representation of the fiber locations that is composed of bits, this can be interpreted as a form of a bit map.

Regarding claim 7, Spagnolo et al. disclose the method of claim 5. Spagnolo et al. further indicate scanning a barcode printed on the region of interest (“This barcode can now be printed on the banknote as described before, using IR ink; in this way it can be controlled using just an 
and beside it the same banknote with virtually superposed the 2D barcode position inside the note; it is also possible to see highlighted a portion of the Data Matrix barcode used in this article”, p3).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spagnolo et al. (IDS: “Currency verification by a 2D infrared barcode”) as applied to claim 1 above, further in view of Lawandy et al. (US 20010037455 A1).

Regarding claim 4, Spagnolo et al. disclose the method of claim 1. Spagnolo et al. do not disclose specific features of the captured topographic pattern image include at least one of a valley, hill or bend of the topographic pattern.

Lawandy et al. teach specific features of the captured topographic pattern image include at least one of a valley, hill or bend of the topographic pattern (“The authentication materials and devices mentioned above, which may also be referred to as taggants, including fibers, planchets and particles, are typically produced to a specific size and shape that is appropriate for the object with which they will be associated. The taggants are then incorporated into, or otherwise made a part of the object, thus becoming one of the physical characteristics of the object”, [0010], “In addition, fibers may be produced having a cross section that is other than circular, for example, triangular, rectangular, ellipsoidal, etc. Fibers may also be produced having specific lengths and may also be produced to have an essentially straight or a non-straight 

Spagnolo et al. and Lawandy et al. are in the same art of authentication (Spagnolo et al., abstract, Lawandy et al., abstract). The combination of Lawandy et al. with Spagnolo et al. enables the use of fiber shape information to be applied. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the shape of Lawandy et al. with the invention of Spagnolo et al. as this was known at the time of filing, the combination would have predictable results, as Lawandy et al. indicate the authentication materials, including fibers, planchets and particles, are typically produced to a specific size and shape that is appropriate for the object with which they will be associated ([0010]) and various fiber types add further unique combinations ([0038]), indicating the customization and iterations possible when fiber shape is taken into account in a currency verification procedure such as that described by Spagnolo et al.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spagnolo et al. (IDS: “Currency verification by a 2D infrared barcode”) as applied to claim 5 above, further in view of Voloshynovskiy et al. (US 20110096955 A1).

Regarding claim 6, Spagnolo et al. disclose the method of claim 5. Spagnolo et al. do not disclose the authentication is determined based on the score generated by the step of comparison. 

Voloshynovskiy et al. teach authentication is determined based on the score generated by the step of comparison (“The present invention is a method and apparatus for protection of various items against counterfeiting using physical unclonable features of item microstructure images”, abstract, “The examples of unclonable features include the microstructures of paper, metal, plastic, fibers, speckle, wood, organic materials, crystals and gemstones, complex molecular structures etc. Therefore, the main application of unclonable features is anti -counterfeiting for identification and authentication”, [0009], “The further extension of these approaches was accomplished in the inventions of Fuji Xerox Co. and Alpvision where mostly the article identification was disclosed. The Fuji Xerox invention [28] describes the architecture and means for document verification based on nonreproducible features extracted and stored on the secure server at the enrollment stage. At the verification stage the extracted features are matched with those stored on the server using normalized cross-correlation as a measure of match score” [0025]).

Spagnolo et al. and Voloshynovskiy et al. are in the same art of authentication (Spagnolo et al., abstract, Voloshynovskiy et al., abstract). The combination of Voloshynovskiy et al. with Spagnolo et al. enables the use of a comparison score to be used. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the score of Voloshynovskiy et al. with the invention of Spagnolo et al. as this was known at the time of filing, the combination would have predictable results, as Spagnolo et al. already implies the use of such a score comparison through use of a threshold, and as Voloshynovskiy et al. indicate “The proposed solution is simple and low-cost and trade-offs the above robustness, security, complexity, .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spagnolo et al. (IDS: “Currency verification by a 2D infrared barcode”) as applied to claim 5 above, further in view of Chien et al. (US 20080173832 A1).

Regarding claim 8, Spagnolo et al. disclose the method of claim 5. Spagnolo et al. imply the image of the reference bitmap and the topographic pattern is captured by light of different wave lengths (IR and visible light are used, see p3), but another reference is provided to make this explicit.

Chien et al. teach the image of the reference bitmap and the topographic pattern is captured by light of different wave lengths (“A valuable paper validator for use in a vending (coin change) machine is disclosed to include a delivery unit for delivering a valuable paper through a delivery path, a LED package having multiple LED chips spaced above the delivery path and controllable to emit different wavelengths of intense pulsed light, a collimator lens for collimating light passing from the LED package through the valuable paper, a photodiode spaced below the delivery path for collecting light passed through the valuable paper for verifying the authenticity of the valuable paper, and a condensing lens for focusing different wavelengths of light passed through the valuable paper onto the photodiode”, abstract, “4. The invention uses different wavelengths of intense pulsed light to provide different transmittance for verifying the authenticity of a valuable paper. By means of controlling the light emitting diode chips of the LED package to emit different wavelengths of intense pulsed light through the paper material, 

Spagnolo et al. and Chien et al. are in the same art of currency authentication (Spagnolo et al., abstract, Chien et al., abstract). The combination of Chien et al. with Spagnolo et al. enables the use of two or more wavelengths of light to be used. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the wavelengths of Chien et al. with the invention of Spagnolo et al. as this was known at the time of filing, the combination would have predictable results, and as Chien et al. indicate “By means of controlling the light emitting diode chips of the LED package to emit different wavelengths of intense pulsed light through the paper material, fluorescent fibers or ink of the test valuable paper, the invention achieves high verification accuracy” ([0059]), which shows the benefit of these wavelengths when combined with the authentication process described by Spagnolo et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661